       Case: 1:19-cv-01080-DCN Doc #: 31 Filed: 01/24/20 1 of 11. PageID #: 1188



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 QUEEN TIERA R. MILLER,                         )   CASE NO.: 1:19-CV-01080
                                                )
          Plaintiff,                            )   JUDGE: DONALD C. NUGENT
                                                )
 vs.                                            )   DEFENDANT TYLER SMITH’S REPLY
                                                )   IN SUPPORT OF MOTION FOR
 CITY OF SHAKER HEIGHTS, OHIO, et               )   SUMMARY JUDGMENT
 al.,                                           )
                                                )
          Defendants.                           )

         Now comes Defendant, Tyler Smith, by and through counsel, Mazanec, Raskin & Ryder

Co., L.P.A., and hereby respectfully submits this reply brief in support of his Motion for Summary

Judgment. Plaintiff’s opposition fails to set forth genuine issues of material fact to support her

Fourth and Fourteenth Amendment Claims.

I.       MOTION FOR SUMMARY JUDGMENT ARGUMENTS NOT CONTESTED

         As an initial matter, Plaintiff’s Memorandum in Opposition to Defendants’ Motion for

Summary Judgment fails to contest a number of arguments raised in Defendants’ Motion for

Summary Judgment.        Specifically, Plaintiff’s opposition wholly ignores Defendant Smith’s

argument related to procedural due process. Failure to address this argument, waives any

opposition to it, entitling Defendant Smith to dismissal of the procedural due process claim. See

Allstate Ins. Co. v. Global Medical Billing, Inc., 520 Fed.Appx. 409 (6th Cir.2013); see also

Humphrey v. U.S. Attorney Gen.’s Office, 279 Fed.Appx. 328, 331 (6th Cir.2008).

II.      ADDRESSING FACTUAL ALLEGATIONS

         Plaintiff’s opposition cites to a variety of factual disputes between Plaintiff Miller and

Defendant Smith’s testimony. While Defendant agrees that there are differences in the testimony,

Defendant Smith has taken Plaintiff’s testimony as true in drafting his Motion for Summary
       Case: 1:19-cv-01080-DCN Doc #: 31 Filed: 01/24/20 2 of 11. PageID #: 1189



Judgment. The facts Plaintiff cites to are largely irrelevant and fail to create a genuine issue of

material fact.

III.     LEGAL ANALYSIS

         A.      Plaintiff’s Fourth Amendment Claim Fails as a Matter of Law.

         Plaintiff cites to Taylor v. Brandon, No. 3:14-CV-0588-DJH, 2018 WL 3581142 (W.D. Ky

Jan 30, 2018) in support of her Fourth Amendment claim arguing citizens are entitled to be free

from unreasonable physical conduct of police and other government actors. However, Section

1983 claims that involve the sexual abuse or harassment of civilians by police officers have been

treated as substantive due process violations under the Fourteenth Amendment, even when the

sexual abuse occurred during, or immediately after, a routine traffic stop. Compton v. City of

Harrodsburg, No. 5:12-cv-302-JMH, 2013 WL 663589, *5 (E.D. Ky. Feb. 22, 2013); citing

Fontana v. Haskin, 262 F.3d 871, 882 (9th Cir.2001) (“Sexual misconduct by a police officer

toward another generally is analyzed under the Fourteenth Amendment…”). This claim is to the

exclusion of a Fourth Amendment unreasonable seizure or unreasonable use of force claim.

         As a result, Plaintiff’s Fourth Amendment claim is inappropriate and fails as a matter of

law.

         B.      Plaintiff’s Constitutional Claims Fail Because Officer Smith was Not Acting
                 Under Color of Law.

         Plaintiff’s constitutional claims require Plaintiff to prove that Officer Smith was acting

under color of law when he and Plaintiff Miller engaged sexual conduct. Plaintiff claims Smith

acted under color of law because he had access to Ms. Miller based on his position as a police

officer. Plaintiff alleges that Officer Smith was acting under color of law because he obtained her

personal information from her traffic ticket. Viewing the factual allegations in a light most

favorable to Plaintiff, Officer Smith was not acting under color of law.


                                                 2
    Case: 1:19-cv-01080-DCN Doc #: 31 Filed: 01/24/20 3 of 11. PageID #: 1190



       To be considered a “state actor” under § 1983, one’s conduct must be “fairly attributable

to the State.” See Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 937, 102 S.Ct. 2744, 73 L.Ed.2d

482 (1982). “It is ‘axiomatic that under ‘color’ of law means ‘pretense’ of law and that acts of

officers in the ambit of their personal pretenses are plainly excluded.’” Monsky, 127 F.3d at

245, quoting Pitchell v. Callan, 13 F.3d 545, 547-48 (2nd Cir.1994). (Emphasis added.) With

regards to a police officer acting under color of state law, the Sixth Circuit explains:

       The fact that a police officer is on or off duty, or in or out of uniform is not
       controlling. “It is the nature of the act performed, not the clothing of the actor
       or even the status of being on duty, or off duty, which determines whether the
       officer acted under color of law.”

       Stengel v. Belcher, 522 F.2d 438, 441 (6th Cir.1975). (Emphasis added.) Acts of police

officers in the ambit of their personal, private pursuits fall outside of civil rights statute.

Stengel, 522 F.2d at 441. (Emphasis added.) Further, a plaintiff’s subjective fear of retribution

alone is insufficient to establish that a police officer was acting under color of law. Drury v.

Volusia County, M.D.Florida Case No. 6:10-CV-1176-Orl-28DAB, 2012 WL 162362 (unreported

and attached to the Motion for Summary Judgment). (Emphasis added.)

       Plaintiff argues Officer Smith pursued Plaintiff Miller for his own sexual pleasure. Such

actions are inherently for his personal, private pursuits and fall outside of any pretense of law or

purview as a state actor as it did not employ the use of power possessed by virtue of being a police

officer. When Officer Smith met with Plaintiff at the Landmark Restaurant, or when he had sex

with her, he was not on shift, was not acting under pretense of law, and was not exercising any

authority or power possessed by virtue of being a police officer. The nature of the act – consensual

sex (or even an allegedly coerced sexual relationship) – was purely personal and private pursuit

and not the use or misuse of police powers or under the pretense of law.




                                                  3
    Case: 1:19-cv-01080-DCN Doc #: 31 Filed: 01/24/20 4 of 11. PageID #: 1191



       Regardless of how Officer Smith obtained Plaintiff’s contact information, Officer Smith

was not acting or exercising any authority or possessed by virtue of being a police officer in his

sexual interaction with Plaintiff.    Such actions were not part of Officer Smith’s official

responsibilities or to further an interest of law enforcement and there is no evidence that Officer

Smith intended to act in his official capacity. His conduct furthered no governmental interests and

was not related in any meaningful way to Officer Smith’s status as a police officer. Officer Smith

made no threat of prosecution, no threat of violence, or use of power of the State. At most, there

was an offer to pay for the ticket. (Exhibit B to Defendants Motion for Summary Judgment at p.

68.) As noted by the 6th Circuit in Stengle, supra, the nature of act performed determines whether

the conduct was under color of law. Offering money for a traffic ticket or for sex is not conduct

under color of law.

       Plaintiff seeks to distinguish her claim from that of Harmon v. Grizzel, No. 1:03CV169,

2005 WL 1106975 (S.D. Ohio Apr. 21, 2005). However, Harmon establishes that the sexual

conduct by Officer Smith was clearly for his own personal, private purposes and not state action.

In Harmon, Harmon filed suit alleging that Grizzel acted under color of law when (1) Grizzel was

on duty, in uniform, and in a city police car; (2) Harmon followed Grizzel out of respect for

officer authority; and (3) Grizzel had a gun and handcuffs.” Harmon, supra at *6. (Emphasis

added.) The Harmon court determined that these facts were insufficient to establish Grizzel acted

under color of law. Specifically, the Court noted:

       “While Harmon stated that she followed Grizzel [out of] respect for officer
       authority she also explained that she did not want to show disrespect to a police
       office in front of a civilian. This is not a clear indication that Grizzel was
       purporting to exercise any authority as a police officer.[…] Finally, while
       Grizzel may have had a gun and handcuffs on his person during the incident, at no
       time did he threaten Harmon with their use.”




                                                4
    Case: 1:19-cv-01080-DCN Doc #: 31 Filed: 01/24/20 5 of 11. PageID #: 1192



Harmon, supra at *7. (Emphasis added.) As a result, the Court concluded that Grizzel’s actions

were in the course of his personal, private pursuits, noting that “[c]learly Grizzel’s inappropriate

sexual acts once inside Harmon’s car were purely private conduct.” Harmon, supra at *7.

       Likewise here, Plaintiff voluntarily met Officer Smith at Landmark Restaurant.

(Deposition of Queen Miller, at pp.60-64.) Plaintiff voluntarily followed Officer Smith from the

restaurant in her own vehicle to a bank where Officer Smith allegedly withdrew money. (Miller

Depo., at pp. 68-69.) Officer Smith then allegedly asked Plaintiff to follow somewhere where they

could have sex. Plaintiff said no, but asked if he had a condom. (Miller Depo., at pp.79-81.)

Officer Smith said no but that he could get one. (Miller Depo., at pp.81-82.) Plaintiff voluntarily

followed Officer Smith to a gas station where Officer Smith went in and bought a condom. (Miller

Depo., at p. 83.)

       Plaintiff then voluntarily followed Officer Smith to a location to have sex. (Miller Depo.,

at pp. 84-85.) She followed Officer Smith to a side street where he got out of his car and asked

Plaintiff to get in to his vehicle. (Miller Depo., at p. 85.) Plaintiff said no but unlocked her door

so that Officer Smith could get in. (Miller Depo., at p.86.) They engaged in oral sex with Plaintiff

sitting in the passenger seat and Officer Smith kneeling on the floorboard facing her. (Miller Depo.

at pp. 86-94). Officer Smith then put on a condom and they had sex briefly. (Miller Depo., at pp.

95-96.) Officer Smith then left in his own vehicle. (Miller Depo., at p. 97.)

       During the entirety of the above interaction, Plaintiff had her cell phone, but never called

9-1-1 for assistance. Despite multiple opportunities to drive to a place of safety or call the police,

Plaintiff chose to follow Officer Smith and have sex with him. Any claimed subjective fear

Plaintiff experienced towards Officer Smith is insufficient to morph the sexual interaction into




                                                  5
    Case: 1:19-cv-01080-DCN Doc #: 31 Filed: 01/24/20 6 of 11. PageID #: 1193



actions “under color of law.” Like in Harmon, supra, the “fear” of law enforcement, like the

“respect” for law enforcement, does not convert the conduct into conduct under “color of law.”

         Plaintiff fails to set forth factual allegations to creating a genuine issue of material fact that

Officer Smith was acting under color of law. Therefore, her § 1983 claims fail as a matter of law.

         C.       Plaintiff’s Substantive Due Process Claim Under the Fourteenth Amendment
                  Fails.

         Plaintiff contends that the two separate versions of events from Plaintiff and Officer Smith

create a genuine issue of material fact related to her Fourteenth Amendment claim. However,

Defendant relied on Plaintiff’s own testimony which is insufficient to create such a genuine issue.

         Plaintiff ‘s reliance on Kane v. Barger, 902 F.3d 185 (3rd Cir.2018), a Third Circuit case,

to establish that Officer Smith’s conduct would shock the conscience, is misplaced. First Kane,

as an out of circuit case is not clearly established law. In Kane, a woman (Kane), believing she

may have been subjected to a sexual assault, visited the police station to report her concern. Kane,

902 F.3d at 188. Then, while attempting to make a report at the police station, Barger, the police

officer, met with Kane alone in a back room where he photographed intimate areas of Kane’s body

with his personal cell phone, pulling her shorts and tank top down to expose her right buttock and

upper chest. Kane, supra at 193. Barger’s conduct was on duty, occurring during an investigation,

at the police station using power possessed by virtue of his official duty in conducting the

investigation.

         Here, however, Plaintiff fails to establish that Officer Smith’s conduct was an exercise of

police power, in furtherance of any police duty, or that her free will was overcome by Officer

Smith.        Plaintiff fails to produce sufficient evidence that Officer Smith physically or

psychologically coerced her into the sexual interaction. Plaintiff fails to produce any evidence that

Officer Smith threatened her to obtain her consent. Officer Smith made no threat of prosecution,


                                                     6
    Case: 1:19-cv-01080-DCN Doc #: 31 Filed: 01/24/20 7 of 11. PageID #: 1194



threat of violence or physical control over Plaintiff, nor did he use police authority to obtain or

coerce her consent. He merely offered her help paying the ticket by giving her money and asking

for sex to which she consented.

       Despite her allegation to the contrary, Plaintiff produces no evidence of threat or coercion.

Plaintiff’s testimony establishes ample opportunity to reject Officer Smith’s request for sex and

avoid his alleged advances. Plaintiff was never in Officer Smith’s vehicle. Officer Smith never

went to her house. Plaintiff voluntarily met Officer Smith at the Landmark Restaurant. Plaintiff

entered her own vehicle and followed Officer Smith to the bank for him to get money for Plaintiff.

Plaintiff proceeded to follow Officer Smith in her own vehicle to a gas station for him to purchase

a condom. Plaintiff continued in her own vehicle to a side street location with Officer Smith.

Plaintiff then voluntarily unlocked her vehicle and let Officer Smith into the passenger side of her

vehicle. Officer Smith and Plaintiff engaged in sexual conduct and left after Officer Smith’s

request to have sex a second time was rebuffed. There were no threats by Officer Smith, only

offers of assistance and money. There was no use of police authority to coerce sex.

       Plaintiff’s testimony alone is insufficient to establish that her sexual interaction with

Officer Smith was anything less than consensual. As a result, she is unable to set forth sufficient

evidence that this consensual sexual interaction with Officer Smith was so egregious as to shock

the conscience as is necessary to establish a substantive due process claim. Her subjective

testimony of alleged fear of law enforcement without objective support does not create a genuine

issue of material fact. Drury, supra, Harmon, supra. Her testimony fails to demonstrate that

Officer Smith’s conduct violates substantive due process violation under the Fourteenth

Amendment as shocking the conscience of the court a matter of law.




                                                 7
    Case: 1:19-cv-01080-DCN Doc #: 31 Filed: 01/24/20 8 of 11. PageID #: 1195



          D.      Clearly Established Law Would Not Inform a Reasonable Police Officer that
                  the Interaction Between Officer Smith and Plaintiff Including Their Sexual
                  Encounter, Would Violate Substantive Due Process.

          Plaintiff fails to point to particularized clearly established case law sufficient to place every

reasonable police officer on notice that Officer Smith’s actions would be deemed unconstitutional

under substantive due process. In determining whether a reasonable officer would have known

that his conduct was unlawful, the court is instructed to look first to the precedent of the Supreme

Court, then to case law from the Sixth Circuit, and finally to decisions from other circuits.

Humphrey v. Mabry, 482 F.3d 840, 852 (6th Cir.2007). Only in extraordinary circumstances can

a court look beyond the Supreme Court and Sixth Circuit precedent to find clearly established law.

Key v. Grayson, 179 F. 3d 996, 1000 (6th Cir.1999).

          Plaintiff fails to point to such clearly established law. Instead Plaintiff relies on a Third

Circuit case, Kane, supra, in an attempt to argue that Officer Smith should be denied qualified

immunity. However, Kane, as a Third Circuit decision, is not clearly established law in the Sixth

Circuit. Further, Kane is insufficient to place Officer Smith, or any reasonable officer, on notice

that his actions in this matter would violate clearly established constitutional substantive due

process law. In Kane, the officer’s conduct occurred at the police station while the officer was on

duty and investigating an alleged crime, none of which exists in the current matter. Kane, supra

at 196.

          Plaintiff also cites to United Pet Supply, Inc. v. City of Chattanooga, Tenn., 768 F.3d 464,

to oppose Officer Smith’s assertion of qualified immunity. However, the Court in United Pet

Supply, Inc. was not addressing substantive due process in the context of a sexual encounter, but

rather was addressing the applicability of qualified immunity to a private party. United Pet Supply,

Inc., 768 F.3d at 480.



                                                     8
    Case: 1:19-cv-01080-DCN Doc #: 31 Filed: 01/24/20 9 of 11. PageID #: 1196



       Neither Kane nor United Pet Supply, Inc. places an officer on notice that having a sexual

encounter with a women they have offered to assist in paying a traffic ticket after a traffic stop is

beyond debate a substantive due process violation as required to deny qualified immunity. Federal

law establishes that consensual sexual relationships between citizens and police officers do not

violate the constitution. Villanueva v. City of Scottsbluff, 779 F.3d 507 (8th Cir.2015). Even

assuming Plaintiff’s version of the events, an officer could have an objectively reasonable belief

that Plaintiff consented to the sexual encounter with Officer Smith so that he is entitled to qualified

immunity. An officer would not be on notice as a result of clearly established law that offering to

assist Plaintiff by offering to pay for the ticket would be seen to shock to conscious of the court or

be deemed to have coerced Plaintiff to have sex, shocking the conscience of the Court.

       Following Officer Smith’s shift on the day in question, Plaintiff voluntarily met him at the

Landmark Restaurant. She voluntarily followed Officer Smith, who was driving his personal

vehicle, to the bank in her own vehicle where he withdrew money to give to Plaintiff. She initially

said no to Officer Smith’s request for sex, but asked if he had a condom. Officer Smith advised

he could get one and he traveled to a gas station and Plaintiff again followed. After Officer Smith

bought the condom, Plaintiff, again in her own vehicle followed him to a side street. Plaintiff

refused to get into Officer Smith’s vehicle but unlocked the passenger side of her vehicle to let

him in her car.

       A reasonable public official in Officer Smith’s position would have an objectively

reasonable belief that the sexual interaction was consensual and comports with clearly established

law. More importantly, Plaintiff sets forth no clearly established case law that would inform every

reasonable official in Officer Smith’s positon that what he did was in violation of Plaintiff’s

substantive due process rights as shocking the conscience of the Court.



                                                  9
      Case: 1:19-cv-01080-DCN Doc #: 31 Filed: 01/24/20 10 of 11. PageID #: 1197



IV.      CONCLUSION

         As demonstrated in Officer Smith’s Motion for Summary Judgment and this Reply,

Plaintiff fails to create genuine issue of material fact for trial of her claims. Plaintiff is unable to

establish any claim under the Fourth Amendment. Plaintiff fails to set forth sufficient factual

allegations to establish that Officer Smith was acting under color of state law. Assuming arguendo

that he was acting under color of state law, Plaintiff is unable to create a genuine issue of material

fact that Officer Smith violated her substantive due process under the Fourteenth Amendment.

Further, Officer Smith is entitled to qualified immunity from Plaintiff’s claims as there is no clearly

established law that would have informed him his conduct would shock the conscience of the

Court.

         Based on the foregoing, Defendant Tyler Smith respectfully requests that the Court grant

his summary judgment on Plaintiff’s Complaint.

                                                Respectfully submitted,

                                                MAZANEC, RASKIN & RYDER CO., L.P.A.

                                                s/Terence L. Williams
                                                JOHN T. MCLANDRICH (0021494)
                                                TERENCE L. WILLIAMS (0081363)
                                                100 Franklin’s Row
                                                34305 Solon Road
                                                Cleveland, OH 44139
                                                (440) 248-7906
                                                (440) 248-8861 – Fax
                                                Email: jmclandrich@mrrlaw.com
                                                         twilliams@mrrlaw.com

                                                Counsel for Defendant Tyler Smith




                                                  10
    Case: 1:19-cv-01080-DCN Doc #: 31 Filed: 01/24/20 11 of 11. PageID #: 1198



                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 24, 2020, a copy of the foregoing Defendant Tyler Smith’s

Reply in Support of Motion for Summary Judgment was filed electronically. Notice of this filing

will be sent to all registered parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.

                                              s/Terence L. Williams
                                              JOHN T. MCLANDRICH (0021494)
                                              TERENCE L. WILLIAMS (0081363)

                                              Counsel for Defendant Tyler Smith
TRID-190137/Smith RIS of MSJ




                                                11
